Citation Nr: 1024772	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his therapist


ATTORNEY FOR THE BOARD

E. McGuire


INTRODUCTION

The Veteran served on active duty from September 1971 to July 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
following a March 2009 Board decision and remand.  In that 
decision, the Board determined that new and material evidence had 
been submitted and reopened the claim of entitlement to service 
connection for PTSD and remanded it for further development.  The 
matter was originally on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

In January 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Los Angeles, California 
RO.  A transcript is of record and has been reviewed.  


FINDINGS OF FACT

1.  The evidence regarding whether the Veteran experienced the 
claimed in-service stressors of finding the bodies of fellow 
soldiers who had been murdered in the Philippines, witnessing an 
injured marine in the basket of a helicopter fall to the deck of 
the USS Tripoli, and being stranded on the USS Tripoli in the 
South China Sea when the shop's boiler malfunctioned is at least 
in relative equipoise.  

2.  The Veteran has been diagnosed with PTSD based on his 
experiences in service, including the stressors listed above.  


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior Board Remand

As discussed above, the Board remanded this case in March 2009 to 
provide the Veteran a VA examination by a psychiatrist.  The 
Board asked the examiner to review all pertinent records 
associated with the claims file and offer an opinion regarding 
whether the Veteran has PTSD and if so, what stressors are linked 
to the PTSD.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary. 
 D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran was provided a VA examination in April 2009.  The 
examiner reviewed the claims file and offered an opinion 
regarding the existence of PTSD and the relationship between PTSD 
and the claimed in-service stressors.  The examination was 
conducted by a licensed clinical psychologist, not a psychiatrist 
as the Board requested.  However, the Board finds that a licensed 
clinical psychologist has the psychiatric expertise contemplated 
by the Board in its remand.  As such, there was substantial 
compliance with the remand.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In adjudicating a claim for PTSD, the evidence necessary to 
establish the incurrence of a stressor during service will vary 
depending on whether or not a Veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If military citation or other supportive evidence establishes 
that the Veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d)(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  .  

Where a determination is made that the Veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
Dizoglio, 9 Vet. App. at 166.  

The phrase "engaged in combat with the enemy" requires that a 
Veteran have personally taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 12-
99.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that he currently suffers from PTSD as a 
result of incidents that occurred during service aboard the USS 
Tripoli and the USS Pintado.  The competent medical evidence 
shows that the Veteran has been diagnosed with PTSD.  VA medical 
records dated as early as September 1997 show a history of  PTSD.  
The Veteran was diagnosed with PTSD during December 1999 and 
April 2009 VA examinations.  The April 2009 VA examiner opined 
that the Veteran's current PTSD symptoms are linked to in-service 
stressors identified in the examination report.  Therefore, two 
of the three elements required to establish service connection 
for PTSD have been satisfied.  The outcome of the case turns on 
whether there is satisfactory evidence of the occurrence of an 
in-service stressor.  

The Veteran claims that he experienced several stressful 
experiences in service, which are outlined in the April 2009 VA 
examination report.  First, while stationed aboard the USS 
Pintado, the submarine began taking on water when a hatch had not 
been properly secured.  The Veteran stated that the crew was 
forced to stay on the submarine for three days, even as it was 
taking on water, and he was scared.  The second incident occurred 
when the Veteran was serving on a troop carrier.  While repairing 
a piece of equipment similar to a dumbwaiter, a fellow sailor's 
face was caught and torn on a hook.  The Veteran witnessed this 
event.  The third and reportedly most traumatic event occurred 
when the Veteran was stationed on the USS Tripoli in the 
Philippines at Subic Bay after leaving the Republic of Vietnam.  
The Veteran was on patrol with a group of soldiers and found the 
bodies of three missing Marines who had been buried alive.  He 
later had feelings of horror at the recollection.  Fourth, the 
Veteran witnessed an injured sailor, who was being lifted in a 
basket to a helicopter hovering above the USS Tripoli, fall to 
the deck.  The Veteran stated that there was blood everywhere.  A 
final incident occurred aboard the USS Tripoli.  The Veteran 
stated that the ship was deliberately disabled by another sailor 
and was left dead win the water.  The Veteran had a sense of 
doom, fear and hopelessness because he believed the ship was 
defenseless.  

The Veteran's DD Form 214 does not indicate that he received 
service medals indicative of combat.  Service personnel records 
show that the Veteran served as a stock clerk and that he indeed 
served on the USS Pintado and the USS Tripoli.  However, the 
evidence fails to show that the Veteran engaged in combat with 
the enemy.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  
Thus, verification of the claimed stressors can only be satisfied 
by corroborative evidence that substantiates or verifies the 
Veteran's statements.  

While the Veteran submitted several statements detailing his 
stressors, the statements were not detailed enough to be 
verified.  The RO attempted to verify the information through the 
Center for Unit Records Research.  In July 2000 and May 2003 
responses, the Center for Unit Records Research determined that 
the information provided was not sufficient to conduct a detailed 
search.  

The only independent corroboration of record is contained in a 
June 2005 correspondence from O.R., a fellow service member.  
O.R. stated that he was stationed aboard the USS Tripoli and was 
able to confirm several of the stressor events experienced by the 
Veteran.  O.R. recalled the three marines murdered in the 
Philippine jungle.  He stated that the soldiers had been in the 
jungle survival phase of their training, and a group of 
Philippino communist insurgents had ambushed and murdered them.  
O.R. also witnessed the incident where a sailor fell from a 
basket that became disconnected from a helicopter and fell 20 
feet to the ship deck.  Based on the Veteran's description of 
where he was standing, O.R. stated that he would have been 15 to 
20 feet from the impact, with a perfect view.  O.R. also 
remembered the incident where a boiler on the USS Tripoli 
malfunctioned, and the ship sat dead in the water approximately 
170 miles away from Hong Kong.  

If a Veteran's stressor is unrelated to participation in combat, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain credible supporting information from an 
independent source that corroborates his testimony or statements, 
such as service records.  See Cohen v. Brown, 10 Vet. App. 128, 
146-47 (1997); see also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  The available sources for corroboration of a claimed 
stressor are not necessarily limited to service records but may 
also include other sources of evidence, such as lay statements 
from third-party individuals.  See Cohen, 10 Vet. App. at 143 
(indicating that corroborating sources need not be found only in 
service records, contrary to what was previously set forth under 
the VA Adjudication Manual, M21-1, Part IV, para 7.46(f) (Sept. 
21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).  

In the instant case, the Board finds that the lay statements by 
O.R., a third-party individual, corroborate at least three of the 
Veteran's claimed stressors.  See Cohen, 10 Vet. App. at 143.  
The Board recognizes that the Veteran claimed stressors that have 
not been verified.  However, the April 2009 VA diagnosis and 
opinion were based in part on the verified stressors.  The fact 
that the incidents aboard the USS Tripoli were not the sole 
stressors does not negate the opinion that supports the contended 
causal relationship.  The medical evidence on file satisfies the 
requirements of 38 C.F.R. § 3.304 that there be a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) and 
that there be competent medical evidence linking the Veteran's 
PTSD to a verified stressor.  

The Board concludes that the evidence for and against the claim 
for service connection for PTSD is at least in approximate 
balance.  Accordingly, the Board will resolve the benefit of the 
doubt in the Veteran's favor and grant service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.      


ORDER

Entitlement to service connection for PTSD is granted.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


